Citation Nr: 1113949	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-28 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to January 11, 2006 for the grant of service connection for macular scars, bilateral eyes, to include consideration of whether there is clear and unmistakable error in a decision of May 1955 which denied service connection for an eye disorder, and whether there is clear and unmistakable error in a decision of September 2006 which granted service connection and assigned the effective date of January 11, 2006. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to April 1955.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to an effective date prior to January 11, 2006, for a grant of service connection for macular scars of the eyes.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally filed a claim for service connection for a bilateral eye disorder on April 28, 1955.  Pursuant to a May 1955 rating decision, the RO denied the claim.  The Veteran did not appeal and the decision became final.  

The Veteran filed his most recent petition to reopen January 11, 2006.  In a rating decision of September 22, 2006, the RO granted service connection for macular scars of the eyes, and assigned an effective date of January 11, 2006, for the grant of service econneciton.  Although the Veteran filed a notice of disagreement with the rating which was assigned, he did not file a timely notice of disagreement with respect to the effective date of service connection.  Therefore, the decision regarding the effective date for service connection became final.

In a letter which he submitted in June 2008, the Veteran raised a claim for an earlier effective date for the grant of service connection for the bilateral eye disorder.  Specifically, he alleged that he should be granted compensation for the period from 1955.  The RO denied entitlement to an earlier effective date in a statement of the case which was issued in September 2008.  

The United States Court of Appeals for Veterans Claims (Court) has held that there is no such freestanding claim as a "claim for an earlier effective date."  The Court clarified that a claimant could however overcome the finality of a prior decision in an attempt to gain an earlier effective date by either requesting a revision of the decision based on clear and unmistakable error or a claim to reopen based upon new and material evidence. Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

Applying the holding in Rudd to the facts of this case, and as noted above, the rating actions of 1955 (which denied service connection) and 2006(which assigned the January 11, 2006 effective date) are all final.  In a Substantive Appeal statement dated in September 2008, the Veteran raised a CUE claim with regard to a decision by the RO.  He stated that his award of service connection should go back to the date of his original claim in May 1955.  

The Board notes that the Veteran's assertion of clear and unmistakable error may be interpreted in two ways.  First, he appears to be asserting clear and unmistakable error in the original decision which denied his claim in May 1955.  Second, it appears that he is asserting that there is clear and unmistakable error in the rating decision of September 2006 which assigned an effective date of January 11, 2006 for the grant of service connection.

In a statement of the case issued in April 2010, the RO denied the claim of clear and unmistakable error in the 1955 decision, but the RO has not yet considered whether there is clear and unmistakable error in the September 2006 decision.  Therefore, the issue of an earlier effective date must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claim. 

In light of the fact that the additional evidence submitted by the Veteran in 2006 included additional service records consisting of a service medical board hearing transcript, when considering whether there is clear and unmistakable error in the September 2006 rating decision which assigned an effective date of January 11, 2006 for the grant of service connection, the RO should consider whether the decision properly applied all applicable law and regulations, to include  38 C.F.R. § 3.156(c)(1) which provides that when at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, notwithstanding the requirement that the claimant first present "new and material" evidence. 

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Essentially, section 3.156(c)(3) contains its own effective date provision that permits assignment of an effective date based upon the date benefits entitlement arose, or date VA received the originally denied claim, which is later. 

Thus far, the RO has not employed the provisions of section 3.156(c)(3) in assigning the effective date of service connection for a bilateral eye condition.

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the issue of whether an RO rating decision dated in September 2006, which assigned an effective date of January 11, 2006 for the grant of service connection for bilateral macular scars, should be revised or reversed on the basis of CUE.  The adjudication should specifically address whether there was an error of law in failing to assign an earlier effective dated pursuant to 38 C.F.R. § 3.156(c)(3) in light of the fact that the additional evidence submitted by the Veteran in 2006 included additional service records consisting of a service medical board hearing transcript.  

2. If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


